PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/395,152
Filing Date: 30 Dec 2016
Appellant(s): FCI Holdings Delaware, Inc.



__________________
Adam Komorrowski (62,575)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 13 May 2022.
Every ground of rejection set forth in the Office action dated 22 November 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Objections
In re Claim 19, the limitation “each groove” is unclear, as antecedence was provided in Claim 81, which has been cancelled.  For purposes of examination, the limitation has been understood as if to read, “wherein each of the one or more prefabricated panels comprising a first tongued end and a second grooved end, each tongue and groove…”
Appropriate correction is respectfully requested.

Claim Interpretations
It is respectfully noted that, in response to the Claim Interpretations of Claims 1, 12 and 18, Applicant did not explicitly state that the structure of the “a first securing member and a second securing member” as “one or more self-tapping screws”.  However as Claims 24 and 25 disclose that the securing members comprise a plurality of self-tapping screws, it has been understood that the structure of the “securing member” is a “self-tapping screw”.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 4 – 7, 9, 10, 12, 18 and 20 – 25 are rejected under 35 U.S.C. §103 as being unpatentable over Helbig et al (US 9,759,065), in view of Leblang (US 6,401,417), in view of Carlin et al (US 5,822,940).
In re Claim 1, Helbig discloses an overcast system (figs 24 – 26: (400)) comprising:
a first sidewall (fig 1: (12)) formed of one or more prefabricated panels (fig 6: (36):  “constructed out of a prefabricated metal frame and preformed metal panels”, col 3, lns 40 – 47; col 4, lns 46 - 50);
a second sidewall (fig 1: (14)) formed of one or more prefabricated panels (36);
a top member (fig 1: (16)) formed of one or more prefabricated panels (fig 6 (38)), wherein the top member spans the width between the first sidewall (12) and the second sidewall (14) (col 3, ln 44);
a first channel member (fig 6: (37A), fig 33) coupled to all of the one or more prefabricated panels (36) of the first sidewall (via securing members studs (48)/ nuts (45)) and configured to be secured (via (40/42)) to a mine floor, each of the one or more prefabricated panels of the first sidewall extending from the top member to the first channel member (37A);

    PNG
    media_image2.png
    667
    1072
    media_image2.png
    Greyscale

a second channel member ((fig 6: (37A), not shown) coupled to all of the one or more prefabricated panels (36) of the second sidewall (via securing members studs (48)/ nuts (45)) and configured to be secured to a mine floor (via (40/42)), each of the one or more prefabricated panels (36) of the second sidewall (14) extending from the top member to the second channel member (37A);
a fire-resistant coating (cementitious sealing composition: Gunite2 (113)) applied to the first sidewall, the second sidewall, and the top member (col 8, ln 20 – 31), wherein
a first securing member (48/45) and a second securing member (48/45), 
each of the one or more prefabricated panels having one or more structural studs (32A-F)
wherein the first securing member (48/45) secures the first channel member (37A) to at least one of the first sidewall (12), and 
wherein the second securing member (48/45) secures the second channel member (37A) to at least one of the second sidewall (14).
Helbig lacks wherein:
each of the one or more prefabricated panels (30) is formed of a composite material having one or more structural studs each having a first portion embedded therein and a second portion extending outside with respect thereto. 
It could be construed that Helbig lacks:
a first channel member coupled to the one or more prefabricated panels of the first sidewall and configured to be secured to a mine floor, each of the one or more prefabricated panels of the first sidewall extending from the top member to the first channel member;
a second channel member coupled to the one or more prefabricated panels of the second sidewall and configured to be secured to a mine floor, each of the one or more prefabricated panels of the second sidewall extending from the top member to the second channel member;
a first securing member and a second securing member,
wherein the first securing member secures the first channel member to at least one of the first sidewall and the one or more structural studs of the first sidewall, and 
wherein the second securing member secures the second channel member to at least one of the second sidewall and the one or more structural studs of the second sidewall.

Leblang teaches a prefabricated building panel (embodiment of figure 17: (418)) comprising:
a sidewall formed of one or more prefabricated panels (418),
a channel member (fig 17: (422)) supporting the prefabricated panel (418) and configured to be secured (via (424)) to a floor (col 28, lns 2 – 11), the prefabricated panels of the sidewall extending from a top member (420) to the channel member (422); and
the prefabricated panel is formed of a composite material (col 28, lns 11 – 22, 44 – 48) having one or more structural studs (428) each having a first portion (428C proximal 422C) embedded therein (col 28, lns 38 – 40) and a second portion (428C proximal 422B) extending outside with respect thereto.

    PNG
    media_image3.png
    398
    494
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Helbig, as taught by Leblang (figure 17), such that:
a channel member supports the prefabricated panel, the channel member configured to be secured to the mine floor with the prefabricated panel extending from the top member to the channel member;
each of the prefabricated panels formed of a composite material having one or more structural studs each having a first portion embedded therein and a second portion extending outside with respect thereto
providing a completed panel wall is ready for transport as a self-contained unit to a construction site for installation (col 28, lns 47 – 49), for the benefit of reducing construction inconsistencies that occur during site assembly.

Leblang further teaches a building panel system (embodiment of figure 5) comprising:
a channel member (166) coupled to a prefabricated panel (160) and configured to be secured to a floor (shown in phantom outline),
a securing member ((140), element number not indicated in figure 5), 
wherein the prefabricated panel (160) is formed of a composite material having one or more structural studs (162),
wherein the securing member (140) secures the channel member (at (166C)) to at least one of the structural studs (162) of the building panel (col 19, lns 45 – 53; col 20, lns 6 – 9; col 18, lns 55 – 58: “The rigid insulation board (fig 4: (138)) also is secured to the outer flange 132C of the bottom base plate 132 and the outer flange 128C of the channel 128 by a double headed screw 1403)

    PNG
    media_image4.png
    632
    641
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Helbig, as taught by Leblang (figure 5), such that the system comprises:
a channel member coupled one or more prefabricated panels of a sidewall and configured to be secured to a mine floor, and
a securing member, wherein the securing member secures the channel member to at least one of the sidewall and the one or more structural studs,
for the benefit of inhibiting lateral movement between a prefabricated panel and the channel member thereby saving time during field assemblage by simplifying attaching adjacent prefabricated panels in a common channel member.

Provided to demonstrate that it was known in the art before the effective filing date of the claimed invention to form a composite sidewall comprising prefabricated panels set within a channel member is Carlin et al, who discloses:
a sidewall (fig 49) formed of one or more prefabricated panels (100D); 
a first channel member (12B) coupled to all of the one or more prefabricated panels of the sidewall;
each of the one or more prefabricated panels of the first sidewall extending from a top channel member (12A) to the first channel member (12B); and 
a first securing member (self-tapping screws (24); col 5, ln 62 – col 6, ln 1; col 14, ln 65 – col 15, ln 19) and
a second securing member (“2½ inch fasteners” col 15, ln 37) wherein 
each of the one or more prefabricated panels (100D) is formed of a composite material having one or more structural studs (32) each having a first portion embedded therein and a second portion extending outside with respect thereto (as seen in fig. 38A), wherein the first securing member  (24) secures the first channel member (12B) to at least one of the sidewall (100D) and the one or more structural studs (32) of the sidewall, (col 15, lns 19 – 40; col 11, lns 1 – 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Carlin et al, such that the prefabricated wall panels are secured to a bottom channel member by self-tapping metal screws which extend through the side walls of the bottom channel member and into the side walls of the studs, for the benefit of a rapid attachment of the wall stud to the floor channel, reducing assembly time.

The proposed system would yield an overcast system comprising: 
a first sidewall formed of one or more prefabricated panels; 
a second sidewall formed of one or more prefabricated panels; 
a top member formed of one or more prefabricated panels, wherein the top member spans the width between the first sidewall and the second sidewall; 
a first channel member coupled to all of the one or more prefabricated panels of the first sidewall and configured to be secured to a mine floor, each of the one or more prefabricated panels of the first sidewall extending from the top member to the first channel member; 
a second channel member coupled to all of the one or more prefabricated panels of the second sidewall and configured to be secured to the mine floor, each of the one or more prefabricated panels of the second sidewall extending from the top member to the second channel member; 
a fire-resistant coating applied to the first sidewall, the second sidewall, and the top member; and 
a first securing member and a second securing member, 
wherein each of the one or more prefabricated panels is formed of a composite material having one or more structural studs each having a first portion embedded therein and a second portion extending outside with respect thereto, 
wherein the first securing member secures the first channel member to at least one of the first sidewall and the one or more structural studs of the first sidewall, and 
wherein the second securing member secures the second channel member to at least one of the second sidewall and the one or more structural studs of the second sidewall.

It is respectfully noted that Claim 1 discloses:
“each of the one or more prefabricated panels”
 “a first securing member…the first securing member secures the first channel member to at least one of the first sidewall and the one or more structural studs of the first sidewall,” and
 “a second securing member…the second securing member secures the second channel member to at least one of the second sidewall and the one or more structural studs of the second sidewall”. 
Accordingly, the claimed structure comprises:
one prefabricated panel
 a single securing member securing the first channel member to the at least one of the first sidewall, and 
a single securing member securing the second channel member to the at least one of the second sidewall.  
Indeed, specification paragraph [0008] discloses wherein the first (second) sidewall is formed of one or more prefabricated panel.  Similarly, specification paragraph [0032] discloses engaging the panels by extending “one or more self-tapping screws”; the assembly held together with a single securing member for each of the two sidewalls.  While Figure 5 discloses two securing members (215), it discloses one that is a longer length securing member that secures the channel member to the sidewall (202) and structural stud (210), and one that is a shorter length securing member that that secures the channel member to the structural stud (210).
However, in order to provide compact prosecution, the claims have been interpreted as disclosing a plurality of securing members, and a plurality of prefabricated panels.

In re Claim 4, see above In re Claim 1, wherein the proposed system discloses wherein each of the one or more prefabricated panels comprises two structural studs (Leblang (428)) embedded at least partially therein (as seen in  figure 17, above).

In re Claim 5, Helbig discloses wherein the fire-resistant coating is fiber-reinforced composite rock coating (col 7, ln 50 – col 8, ln 26: “suitable reinforcing fibers include various polymer fibers”).

In re Claim 6, Helbig discloses further comprising one or more wing walls (fig 3: (100)) attached to the top member (16).

In re Claim 7, Helbig discloses further comprising at least one of a staircase (fig 24: (421)), a ramp (fig 30: (821)), and a ladder.

Claim 8 has been cancelled by Applicant.

In re Claim 9, Helbig discloses further comprising a wire mesh (96) applied to at least a portion of a surface of the first sidewall, the second sidewall, or the top member (col 8, lns 27 – 31).

In re Claim 10, Helbig discloses further comprising a brace (upper mounting flange fig 16: (78)) secured to the first sidewall and the top member (at (92)).

Claim 11 has been cancelled by Applicant.

In re Claim 12, (please see above, In re Claim 1) Helbig discloses a method of forming an overcast (“assembling”; Abstract) comprising:
forming a first sidewall (fig 1: (12)) using one or more prefabricated panels (fig 6: (36) “constructed out of a prefabricated metal frame and preformed metal panels”: col 3, lns 40 – 47; col 4, lns 46 – 50); 
forming a second sidewall (fig 1: (14)) using one or more prefabricated panels (36), the second sidewall (14) spaced apart from the first sidewall (12);
forming a top member (fig 1: (16)) using one or more prefabricated panels (fig 6: (38)), the top wall spanning the distance between the first sidewall and the second sidewall (col 3, ln 44); 
providing a first channel member (fig 6: (37A)) coupled to all of the one or more prefabricated panels (36) of the first sidewall (via securing members studs (48)/ nuts (45)) and configured to be secured to a mine floor (via (40/42)), each of the one or more prefabricated panels of the first sidewall extending from the top member to the first channel member (37A);
providing a second channel member (fig 6: (37A), not shown) coupled to all of the one or more prefabricated panels of the second sidewall (via securing members studs (48)/ nuts (45)) and configured to be secured to the mine floor (via (40/42)), each of the one or more prefabricated panels of the second sidewall extending from the top member to the second channel member (37A); 
each of the one or more prefabricated panels having one or more structural studs (32A-F)
securing the first channel member (37A) to at least one of the first sidewall and one or more structural studs (32D-F) of the first sidewall (12) with a first securing member (48/45) (as seen in fig 6);
securing the second channel member to at least one of the second sidewall and one or more structural studs (32A-C) of the second sidewall (14) with a second securing member (48/45); and
applying a flame-resistant coating (cementitious sealing composition: Gunite (113)) to at least a portion of the first sidewall, the second sidewall, or the top member (col 8, ln 20 – 31);
wherein each of the one or more prefabricated panels is formed from a composite material having the one or more structural studs (Fig 8: (32A-F)).
Helbig lacks wherein:
each of the one or more prefabricated panels is formed of a composite material having one or more structural studs each having a first portion embedded therein and a second portion extending outside with respect thereto. 
It could be construed that Helbig lacks:
providing a first channel member coupled to the one or more prefabricated panels of the first sidewall and configured to be secured to a mine floor, each of the one or more prefabricated panels of the first sidewall extending from the top member to the first channel member;
providing a second channel member coupled to the one or more prefabricated panels of the second sidewall and configured to be secured to a mine floor, each of the one or more prefabricated panels of the second sidewall extending from the top member to the second channel member;
securing the first channel member to at least one of the first sidewall and the one or more structural studs of the first sidewall with a first securing member, and
securing the second channel member to at least one of the second sidewall and the one or more structural studs of the second sidewall with a second securing member.
Leblang teaches a method of forming a prefabricated building panel (embodiment of figure 17: (418)) comprising:
a sidewall formed of one or more prefabricated panels (418),
a channel member (fig 17: (422)) supporting the prefabricated panel (418) and configured to be secured (via (424)) to a floor (col 28, lns 2 – 11), the prefabricated panels of the sidewall extending from a top member (420) to the channel member (422); and
the prefabricated panel is formed of a composite material (col 28, lns 11 – 22, 44 – 48) having one or more structural studs (428) each having a first portion (428C proximal 422C) embedded therein (col 28, lns 38 – 40) and a second portion (428C proximal 422B) extending outside with respect thereto.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Helbig, as taught by Leblang (figure 17), such the method comprises:
providing a channel member supporting the prefabricated panel, the channel member configured to be secured to the mine floor with the prefabricated panel extending from the top member to the channel member; wherein
each of the prefabricated panels formed of a composite material having one or more structural studs each having a first portion embedded therein and a second portion extending outside with respect thereto
such that a completed panel wall is ready for transport as a self-contained unit to a construction site for installation (col 28, lns 47 – 49), for the benefit of reducing construction inconsistencies that occur during site assembly.

Leblang further teaches a method of forming a prefabricated building panel (embodiment of figure 5) comprising:
providing a channel member (166) coupled to a prefabricated panel (160) and configured to be secured to a floor (shown in phantom outline),
a securing member ((140), element number not indicated in figure 5), 
wherein the prefabricated panel (160) is formed of a composite material having one or more structural studs (162),
wherein the securing member (140) secures the channel member (at (166C)) to at least one of the structural studs (162) of the building panel (col 19, lns 45 – 53; col 20, lns 6 – 9; col 18, lns 55 – 58: “The rigid insulation board (fig 4: (138)) also is secured to the outer flange 132C of the bottom base plate 132 and the outer flange 128C of the channel 128 by a double headed screw 1404)

    PNG
    media_image4.png
    632
    641
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Helbig, as taught by Leblang (figure 5), such that the method comprises:
providing a channel member coupled one or more prefabricated panels of a sidewall and configured to be secured to a mine floor, and
securing the channel member to at least one of the first sidewall and one or more structural studs with a first securing member,
for the benefit of inhibiting lateral movement between a prefabricated panel and the channel member thereby saving time during field assemblage by simplifying attaching adjacent prefabricated panels in a common channel member.

The proposed system would yield a method of forming an overcast system for mine ventilation, the method comprising: 
forming a first sidewall using one or more prefabricated panels; 
forming a second sidewall using one or more prefabricated panels, the second sidewall spaced apart from the first sidewall; 
forming a top member using one or more prefabricated panels, the top wall spanning the distance between the first sidewall and the second sidewall; 
providing a first channel member coupled to all of the one or more prefabricated panels of the first sidewall and configured to be secured to a mine floor, each of the one or more prefabricated panels of the first sidewall extending from the top member to the first channel member; 
providing a second channel member coupled to all of the one or more prefabricated panels of the second sidewall and configured to be secured to the mine floor, each of the one or more prefabricated panels of the second sidewall extending from the top member to the second channel member;
securing the first channel member to at least one of the first sidewall and one or more structural studs of the first sidewall with a first securing member; and 
securing the second channel member to at least one of the second sidewall and one or more structural studs of the second sidewall with a second securing member; and 
applying a flame-resistant coating to at least a portion of the first sidewall, the second sidewall, or the top member; 
wherein each of the one or more prefabricated panels is formed from a composite material having the one or more structural studs each having a first portion embedded therein and a second portion extending outside with respect thereto.

Claims 13 – 17 have been cancelled by Applicant.
In re Claim 18, please see above In re Claim 1, wherein the proposed combination of Helbig in view of Leblang discloses an overcast system, Helbig discloses the system comprising:
a first sidewall (fig 1: (12)) formed of one or more prefabricated panels (fig 6: (36) “constructed out of a prefabricated metal frame and preformed metal panels”: col 3, lns 40 – 47, col 4, lns 46 – 50);
a second sidewall (fig 1: (14)) formed of one or more prefabricated panels (36); 
a top member (fig 1: (16)) formed of one or more prefabricated panels (fig 6: (38)), wherein the top member spans the width between the first sidewall and the second sidewall (col 3, ln 44);
a fire-resistant coating (cementitious sealing composition: Gunite (113)) applied to the first sidewall, the second sidewall, and the top member (col 8, ln 20 – 31);
a first securing member (48/45) and a second securing member (48/45),
wherein each of the one or more prefabricated panels having one or more structural studs (32A-F),
wherein each of the one or more prefabricated panels of the top member extends from the first sidewall to the second sidewall (as seen in fig 1),
note: regarding the limitation “wherein each”, this has been understood to further define the “formed of one or more” prefabricated panels.
wherein the first securing member (48/45) secures the first channel member (37A) to at least one of the first sidewall (12), the first channel member coupled to all of the one or more prefabricated panels of the first sidewall, and 
wherein the second securing member (48/45) secures the second channel member (37A) to at least one of the second sidewall (14), the second channel member coupled to all of the one or more prefabricated panels of the second sidewall.
Helbig lacks wherein:
each of the one or more prefabricated panels is formed of a composite material having one or more structural studs each having a first portion embedded therein and a second portion extending outside with respect thereto
the first securing member secures the first channel member to at least one of the first sidewall, and 
wherein the second securing member (48/45) secures the second channel member (37A) to at least one of the second sidewall (14).
It could be construed that Helbig lacks wherein:
the first securing member secures a first channel member to at least one of the first sidewall and the one or more structural studs of the first sidewall; and
the second securing member secures a second channel member to at least one of the second sidewall and the one or more structural studs of the second sidewall.
Leblang further teaches a building panel system (embodiment of figure 5) comprising:
a securing member ((140), element number not indicated in figure 5), 
a channel member (166) coupled to a prefabricated panel (160) and configured to be secured to a floor (shown in phantom outline),
wherein the prefabricated panel (160) is formed of a composite material having one or more structural studs (162),
wherein the securing member (140) secures the channel member (at (166C)) to at least one of the structural studs (162) of the building panel (col 19, lns 45 – 53; col 20, lns 6 – 9; col 18, lns 55 – 58: “The rigid insulation board (fig 4: (138)) also is secured to the outer flange 132C of the bottom base plate 132 and the outer flange 128C of the channel 128 by a double headed screw 1405)

    PNG
    media_image4.png
    632
    641
    media_image4.png
    Greyscale

Please note that Leblang discloses that “Panel 160 is similar to panel 126 but differs in that the panel 160 is seated secured to the solid rectangular footing” (col 19, lns 45 – 50).  Accordingly, while claim mapping is to figure 4, the teaching of figure 5 has been relied upon.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Helbig, as taught by Leblang (figure 5), such that the system comprises:
a securing member, wherein the securing member secures the channel member to at least one of the sidewall and the one or more structural studs, and
a channel member coupled one or more prefabricated panels of a sidewall and configured to be secured to a mine floor.
for the benefit of inhibiting lateral movement between a prefabricated panel and the channel member thereby saving time during field assemblage by simplifying attaching adjacent prefabricated panels in a common channel member.

Leblang further teaches a prefabricated building panel (embodiment of figure 17: (418)) wherein:
the prefabricated panel is formed of a composite material (col 28, lns 11 – 22, 44 – 48) having one or more structural studs (428) each having a first portion (428C proximal 422C) embedded therein (col 28, lns 38 – 40) and a second portion (428C proximal 422B) extending outside with respect thereto, and

    PNG
    media_image3.png
    398
    494
    media_image3.png
    Greyscale

a channel member (fig 17: (422)) supporting the prefabricated panel (418) and configured to be secured (via (424)) to a floor (col 28, lns 2 – 11), the prefabricated panels of the sidewall extending from a top member (420) to the channel member (422).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Helbig, as taught by Leblang (figure 17), such that:
a channel member supports the prefabricated panel, the channel member configured to be secured to the mine floor with the prefabricated panel extending from the top member to the channel member;
each of the prefabricated panels formed of a composite material having one or more structural studs each having a first portion embedded therein and a second portion extending outside with respect thereto
such that a completed panel wall is ready for transport as a self-contained unit to a construction site for installation (col 28, lns 47 – 49), for the benefit of reducing construction inconsistencies that occur during site assembly.

In re Claim 20, the proposed system has been discussed see above (In re Claim 1) wherein Helbig discloses a system comprising:
a first cross-bar connector (fig 7: (62)) and a second cross-bar connector (62) wherein
the first sidewall (fig 6: (12) comprises a first prefabricated panel (36) and a second prefabricated panel (36) and 
the second sidewall (14) comprises a first prefabricated panel (36) and a second prefabricated panel (36), 
the first prefabricated panel (fig 6: (36A)) of the first sidewall (12) comprises a first stud (fig 7: (32F)) defining an opening (fig 8: (46); col 5, lns 4 – 11), the second prefabricated panel (36B) of the first sidewall comprises a second stud (32E) defining an opening (46), 
the first prefabricated panel (fig 6: not shown) of the second sidewall (14) comprises a first stud (fig 7: (32C)) defining an opening (fig 8: (46)), the second prefabricated panel (fig 6: not shown) of the second sidewall comprises a second stud (32B) defining an opening,
wherein the first cross-bar connector (fig 7: (62)) extends through the opening (46) of the first stud of the first prefabricated panel of the first sidewall (12) and the opening (46) of the second stud of the second prefabricated panel of the first sidewall, and 
wherein the second cross-bar connector (fig 6: (62)) extends through the opening (46) of the first stud of the first prefabricated panel of the second sidewall (14) and the opening (46) of the second stud of the second prefabricated panel of the second sidewall.
Helbig may be construed as lacking wherein:
the first prefabricated panel comprises a first stud defining an opening, the second prefabricated panel comprises a second stud defining an opening,
wherein the first cross-bar connector extends through the opening of the first stud and the opening of the second stud of the first prefabricated panel
wherein the second cross-bar connector extends through the opening of the first stud and the opening of the second stud of the second prefabricated panel
Leblang teaches a prefabricated panel (embodiment of figure 15) comprising:
the prefabricated panel (358) comprises a first stud ((364) e.g.)) defining an opening (400) through the web of the stud, and a second stud (365) defining an opening (400) through the web of the stud, 
wherein a first cross-bar connector (398) extends through the opening (400) of the web of the first stud (364) and the opening (400) of the web of the second stud (365) of the prefabricated panel (col 25, ln 44 – col 26, ln 65; col 28, ln 11 – 15)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Helbig, as taught by Leblang (embodiment of fig 15), such that the cross bar connectors extend through a stud defining an opening that circumferentially surrounds the cross bar connector, for the benefit of preventing the cross bar connector from coming loose from the stud during assembly, saving construction time and improving the finished product quality.

    PNG
    media_image5.png
    405
    626
    media_image5.png
    Greyscale

In re Claim 21, see annotated figure above, In re Claim 20, wherein the first and second cross-bar connectors (fig 15: (398, 398); fig 17: (427, 427)) are disposed substantially parallel to the first and second channel members (fig 15: (386, 387); fig 17: (420, 422)), respectively.

In re Claim 22, the proposed system has been discussed (see above (In re Claim 1)), wherein Helbig et al discloses each of the one or more prefabricated panels of the top member (fig 1: (16)) extends from the first sidewall (12) to the second sidewall (14) .

In re Claim 23, the proposed system has been discussed (see above (In re Claim 1)), but lacks wherein a first mine bolt is configured to secure the first channel member to a mine floor and a second mine bolt is configured to secure the second channel member to a mine floor.

Leblang teaches a first mine bolt (424) configured to secure the first channel member (422) to a floor.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Leblang, such that the channel members are secured to a mine floor by a mine bolt, for the benefit of securing the structure at its base to reduce motion once installed, improving worker safety.

In re Claim 24, the proposed system has been discussed (see above, In re Claim 1), wherein Carlin et al teaches the first securing member (24) comprises a plurality of self-tapping screws, and wherein the second securing member comprises a plurality of self-tapping screws (col 9, lns 6 – 9).  

In re Claim 25, the proposed system has been discussed (see above, In re Claim 24), wherein the plurality of self- tapping screws (24) of the first securing member and the plurality of self-tapping screws of the second securing member (“2½ inch fasteners” col 15, ln 37) vary in length.

Claims 2 and 3 are rejected under 35 U.S.C. §103 as being unpatentable over Helbig et al (US 9,759,065), in view of Leblang (US 6,401,417), in view of Carlin et al (US 5,822,940), in view of Salazar et al (US 8,726,594).

In re Claim 2, the proposed system has been discussed, but is silent as to whether the proposed system discloses wherein the composite material is expanded polystyrene (EPS).

Salazar et al teaches a composite pre-formed building panel (Abstract), comprising a composite material (col 10, ln 33 – col 11, ln 3; expanded polymer body (12); col 14, ln 14 (ln 54) – col 15, ln 55)) and one or more “S Shaped” structural studs (figs 15 – 17: (1522), fig 138 (1940)) embedded only partially therein.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Salazar et al, such that the proposed system comprises wherein the composite material is expanded polystyrene (EPS), for the benefit of providing a thermal insulation that may also effectively block low frequency sound waves (col 49, lns 50 – 54), improving the environment for personnel while occupying the mine passageways.

In re Claim 3, the proposed system has been discussed, wherein Salazar et al the one or more structural studs [[are]] is an S-shaped steel stud.

Claim 19 is rejected under 35 U.S.C. §103 as being unpatentable over Helbig et al (US 9,759,065), in view of Leblang (US 6,401,417), in view of Carlin et al (US 5,822,940), in view of Niemann (US 2017/0081847).

In re Claim 19, the proposed system has been discussed, wherein Helbig discloses the overcast structure which is constructed out of a prefabricated metal frame and preformed metal panels (36A, 36B) that fit and interlock together to form the walls and roof deck of the overcast structure (col 3, lns 40 – 45) wherein each of the one or more side panels (36A, 36B) are configured for interlocking engagement with one another (col 6, ln 28) and securement to the support columns using panel retention brackets.

However, Helbig lacks wherein each of the one or more prefabricated panels includes a first tongued end and a second grooved end, wherein each tongue and each groove of the one or more prefabricated panels of the first and second sidewalls extends from a top member to the first and second channel members, respectively.

Niemann teaches a prefabricated wall panel wherein a plurality of wall panels (50) comprises:
tongue and groove notches (figs 1a, b; fig 3:(14)) [0015] for aligning with adjacent panels facilitating an accurate fit between panels; 
It appears that the figures 1a, b of Niemann do not provide reference numbers for the individual disclosed tongue and groove notches (on the left and right end of the panel in Figure 1a, b); these portion have been understood to be the tongue and groove notches (fig 3: 14 [0015]).
wherein each tongue and each groove (14) of the one or more panels extends from a top of the panel -to a channel (fig 3: (13))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Niemann to include wherein:
tongue and groove connections on respective ends of each of the one or more prefabricated panels, 
each tongue and each groove of the each of the one or more prefabricated panels of the first and second sidewalls extends from the top member to the first and second channel members, respectively, 
for the benefit of providing a mated connecting providing an accurate fit between panels, to simplify assembly time and effort.

    PNG
    media_image6.png
    537
    661
    media_image6.png
    Greyscale

(2) Response to Argument
In response to the 35 U.S.C. §103 rejections of claims 1, 4 - 7, 9, 10, 12, 18, and 20 - 25 as being obvious over Helbig, Leblang, and Carlin, Appellant remarks that the Interpretation of Independent Claims 1, 12, and 18 are Improper.  Appellant submits (Argument section VII.A.) that the Examiner’s narrow interpretation of the term “securing member” in claims 1, 12, and 18 are improper.  Each claim must be “given their broadest interpretation consistent with the specification”. MPEP § 2111. Therefore, narrowly construing the term “securing member” by incorporating a specific feature defined in claims 24 and 25 is improper.  In view of the remarks, Appellant respectfully requests reversal of the Examiner’s narrow construction of the claims.
The examiner respectfully notes that, as discussed in the Final Rejection (dated 16 December 2020) and the Non Final Rejection (dated 09 June 2021), a 35 USC §112(f) three prong analysis was applied to this nonce term (“securing member”), and the claims were construed to cover the corresponding structure described in the specification and equivalents thereof.  If Appellant does not want to have the claim limitation interpreted under 35 U.S.C. §112(f), appellant may: (1) present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. §112(f); or (2) amend the claim limitation in a way that avoids interpretation under 35 U.S.C. §112(f)  (e.g., by reciting sufficient structure to perform the claimed function)
Accordingly, as the limitation “the first securing member secures” was interpreted as invoking such an interpretation, the examiner relied upon the structure described in paragraph [0032] of the specification, and equivalents thereof.  
The examiner respectfully notes that while Appellant has disagreed with the examiner’s interpretation of the claim limitation, a persuasive argument was not presented to explain how the structure was claimed as to make the invocation unnecessary.

In response to the 35 U.S.C. §103 rejections of claims 1, 4 - 7, 9, 10, 12, 18, and 20 - 25 as being obvious over Helbig, Leblang, and Carlin, Appellant remarks that the current invention is not obvious in view of the cited references.  Appellant submits (Argument section VII.B.3) that the current invention, which includes Feature A, that allows installation of overcast system by having panels “positioned in the channel 118 such as by sliding panels 200 into an open end of the C-shaped channel 118” is not obvious in view of the cited references.
The examiner respectfully maintains that Helbig discloses an overcast system (figs 24 – 26: (400)) comprising “feature A” as will be discussed below.  Please note that, although Appellant remarks the present invention relates to forming the overcast system by having panels “positioned in the channel 118 such as by sliding panels 200 into an open end of the C-shaped channel 118 and engaging the panels 200 thereto”, it is noted that the features upon which Appellant relies (i.e., panels positioned in the channel such as by sliding panels into an open end of the channel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to the 35 U.S.C. §103 rejections of claims 1, 4 - 7, 9, 10, 12, 18, and 20 - 25 as being obvious over Helbig, Leblang, and Carlin, Appellant remarks that the Rejections are Improper, as that the Examiner has failed to consider the invention as a whole; particularly has failed to establish “feature A” obvious in view of the cited references. Appellant submits (Argument section VII.B.4.i) that modifying Helbig to include “Feature A” does not provide any of the benefits asserted by the Examiner and one of ordinary skill in the art at the time of the invention would not have been motivated to modify Helbig as asserted by the Examiner.  The Examiner’s asserted rationale, that modifying Helbig to achieve a vague benefit, is subjective and conclusory in nature and is insufficient to establish a prima facie case of obviousness.  If such a rationale were sufficient, it would eviscerate any legal requirement for providing a rationale, as some vague possible benefit for the modification could always be provided, e.g., to make the apparatus more efficient, easier to manufacture, to function better, etc.  The law requires “articulated reasoning with some rational underpinning” to support an obviousness rejection and the Examiner has failed to establish a prima facie case of obviousness by providing such “articulated reasoning.”
The examiner respectfully maintains that Helbig discloses an overcast system (figs 24 – 26: (400)) comprising “feature A” as follows: 
a first channel member (fig 6: (37A), fig 33) coupled to all of the one or more prefabricated panels (36) of the first sidewall (12) (via securing members studs (48)/ nuts (45)) and configured to be secured (via (40/42)) to a mine floor, each of the one or more prefabricated panels (36) of the first sidewall extending from the top member (fig 1: (16)) to the first channel member (37A);

    PNG
    media_image2.png
    667
    1072
    media_image2.png
    Greyscale

a second channel member ((fig 6: (37A), not shown) coupled to all of the one or more prefabricated panels (36) of the second sidewall (fig 1: (14)) (via securing members studs (48)/ nuts (45)) and configured to be secured to the mine floor (via (40/42)), each of the one or more prefabricated panels (36) of the second sidewall (14) extending from the top member (16) to the second channel member (37A).
Please note that it was not proposed that Helbig be modified to incorporate features which it already disclosed; rather that Helbig lacks wherein each of the one or more prefabricated panels (30) is formed of a composite material having one or more structural studs each having a first portion embedded therein and a second portion extending outside with respect thereto, which Appellant does not dispute. 
The examiner respectfully notes that each of Appellant’s prefabricated panels (202) are disclosed as extending vertically between a top member (106) and a channel member (fig 4: 218), the channel member (218) parallel to the top member and to the mine floor “F”, and secured directly to the mine floor “F”.  However, as Appellant broadly claimed the elements of “feature A”, Helbig discloses “feature A” as claimed, although not as shown in Appellant figure 4, where the prefabricated panels being perpendicular to the channel member and top member.

In response to the 35 U.S.C. §103 rejections of claims 1, 4 - 7, 9, 10, 12, 18, and 20 - 25 as being obvious over Helbig, Leblang, and Carlin, Appellant remarks that the Rejections are Improper, as that the Examiner has failed to consider the invention as a whole; particularly has failed to establish feature A Obvious in view of the cited references.  Appellant submits (Argument section VII.B.4.ii) that one with ordinary skill in the art would not be motivated to incorporate a “member coupled to all of the one or more prefabricated panels” of Feature A to the mine ventilation system of Helbig.  In particular, Helbig teaches having multiple panels that are stacked on each other by, for example, installing an upper side panel (36B) and a lower side panel (36A). See Helbig at col. 6, Il. 40-59.  Once side panels (36) are hung, they do not reach to the bottom of the ground, as to reach the base plate (42), which, arguendo, may be equated to the channel member of the current invention.
The examiner respectfully notes that Appellant is arguing that Helbig fails to show certain features that are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
Although not claimed, providing a plurality of vertically hung prefabricated panels that extend between a bottom/base channel member and top member is disclosed in the prior art, and is further discussed below.

In response to the 35 U.S.C. §103 rejections of claims 1, 4 - 7, 9, 10, 12, 18, and 20 - 25 as being obvious over Helbig, Leblang, and Carlin, Appellant remarks that the Rejections are Improper, as that the Examiner has failed to consider the invention as a whole; particularly has failed to establish “feature A” Obvious in view of the cited references.   Appellant submits (Argument section VII.B.4.ii continued) that the incorporation of the claimed channel member into Helbig does not provide the benefits asserted by the Examiner.  If assuming, arguendo, that a channel member is provided to the ventilation system of Helbig, the channel would only be in contact with the lower side panels (36A) such that the channel does not provide the same benefit to the upper side panels (36B), thus the entire side wall.  Hence, the channel would not provide added consistency in installation of the lower and upper side panels (36A, 36B) or simplify attaching adjacent prefabricated panels, because a separate structure still needs to be added to connected to lower and upper side panels (36A, 36B).  Modifying Helbig to provide the claimed channel would not inhibit the movement of the upper side panels (36B), and the addition of a channel member and the resulting additional step of fitting the lower side panels (36A) into the channels would increase the time it takes to install the lower and upper side panels (36A, 36B) of Helbig, rather than saving time as asserted by the Examiner.  Instead, the channel may prevent the brackets (37A, 37B) from being installed flush against the lower and upper side panels, thereby hindering the brackets (37A, 37B) from properly engaging the panels (36A, 36B) and preventing movement of the panels (36A, 36B). 
The examiner respectfully notes that Appellant is arguing a teaching of Leblang that would include a bottom/base channel member for the sidewall of Helbig.  While Leblang indeed teaches a plurality of prefabricated panels (fig 3D: (10A’, 10B’, 10C’); fig 5: (160); fig 17: (418)) oriented perpendicularly to a bottom/base channel member, it was unnecessary to rely upon this teaching, as such a configuration was not claimed.  Rather, Leblang was relied upon to teach that it was known in the art before the effective filing date of the claimed invention to provide a composite prefabricated panel having one or more structural studs each having a first portion embedded therein and a second portion extending outside with respect thereto.
The examiner respectfully notes that Appellant’s remark that “the addition of a channel member and the resulting additional step of fitting the lower side panels into the channels” is directed towards features that are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  

In response to the 35 U.S.C. §103 rejections of claims 1, 4 - 7, 9, 10, 12, 18, and 20 - 25 as being obvious over Helbig, Leblang, and Carlin, Appellant remarks that the Rejections are Improper, as that the Examiner has failed to consider the invention as a whole; particularly has failed to establish “feature A” Obvious in view of the cited references.   Appellant submits (Argument section VII.B.4.ii continued) that modifying Helbig/Leblang in view of Carlin to secure panels to a bottom channel member by self-tapping metal screws would not result in a reduction of assembly time and the use of additional self-tapping screws in the system of Helbig would be redundant and unnecessary in view of the lower and upper side panels (36A, 36B) requiring brackets (37A, 37B) anyway to secure the panels (36A, 36B) relative to each other.
The examiner respectfully notes that Carlin was provided as further evidence to demonstrate that the technique of forming a composite sidewall (10) comprising prefabricated panels with structural studs (32) partially embedded therein, and a channel member (12A, 12B) attached to all of the panels, was known before the effective filing date of the claimed invention.  Further, the inclusion of partially embedded studs within the prefabricated panel provides additional structures that may be utilized as an additional attachment surface to the prefabricated panels, by employing securing members such as self-tapping screws.

In response to the 35 U.S.C. §103 rejections of claims 1, 4 - 7, 9, 10, 12, 18, and 20 - 25 as being obvious over Helbig, Leblang, and Carlin, Appellant remarks that the Rejections are Improper, as that the Examiner has failed to consider the invention as a whole; particularly has failed to establish “feature A” Obvious in view of the cited references.  Appellant submits (Argument section VII.B.4.ii continued) that modifying Helbig to include Feature A does not provide any of the benefits asserted by the Examiner and one of ordinary skill in the art at the time of the invention would not have been motivated to modify Helbig as asserted by the Examiner.  The Examiner’s asserted rationale, that modifying Helbig to achieve such alleged benefits is insufficient to establish a prima facie case of obviousness.  Any obviousness rationale that relies upon an unsupported alleged benefit must be insufficient to support a prima facie case, because, otherwise, the legal requirement for providing a rationale would be rendered meaningless.  The law requires “articulated reasoning with some rational underpinning” to support an obviousness rejection and the Examiner has failed to establish a prima facie case of obviousness by providing such “articulated reasoning.” MPEP § 2143.
The examiner respectfully maintains that Helbig discloses an overcast system comprising “feature A” as discussed above; accordingly, no modification was necessary to teach a structure already disclosed.  Rather, Helbig lacks wherein each of the one or more prefabricated panels (30) is formed of a composite material having one or more structural studs each having a first portion embedded therein and a second portion extending outside with respect thereto, which Appellant does not dispute.  Leblang, and Carlin were relied upon to teach that it was known in the art, before the effective filing date of the claimed invention, for a prefabricated panel to comprise partially imbedded structural studs. 

In response to the 35 U.S.C. §103 rejections of claims 1, 4 - 7, 9, 10, 12, 18, and 20 - 25 as being obvious over Helbig, Leblang, and Carlin, Appellant remarks that the Rejections are Improper, as that the Examiner has failed to consider the invention as a whole; particularly has failed to establish “feature A” Obvious in view of the cited references.  Appellant submits (Argument section VII.B.4.ii continued) that Salazar and Carlin fail to overcome the deficiencies of Helbig, Leblang, and Carlin discussed above.
The examiner respectfully maintains that Helbig discloses an overcast system comprising “feature A” as discussed above; accordingly, Salazar and Carlin were not relied upon to teach a structure already disclosed.  

In response to the 35 U.S.C. §103 rejections of claims 1, 4 - 7, 9, 10, 12, 18, and 20 - 25 as being obvious over Helbig, Leblang, and Carlin, Appellant remarks that the Rejections are Improper, as that the Examiner has failed to consider the invention as a whole; particularly has failed to establish “feature A” Obvious in view of the cited references.  Appellant submits (Argument section VII.B.4.iii) that Independent claims 12 and 18 both incorporate Feature A. Therefore, independent claims 12 and 18 are not obvious over the cited references for at least the same reasons discussed above.
The examiner respectfully maintains that the proposed system comprises an overcast system comprising “feature A” as discussed above; accordingly, independent claims 12 and 18 are obvious over the cited references.  

In response to the 35 U.S.C. §103 rejections of claims 1, 4 - 7, 9, 10, 12, 18, and 20 - 25 as being obvious over Helbig, Leblang, and Carlin, Appellant remarks that the Rejections are Improper, as that the Examiner has failed to consider the invention as a whole; particularly has failed to establish “feature A” Obvious in view of the cited references.  Appellant submits (Argument section VII.B.4.iv) that Claims 4-7, 9, 10, and 20-25 depend directly or indirectly on independent claims 1, 12, and 18, and are not obvious over the cited references for at least the same reasons discussed.
The examiner respectfully maintains that the proposed system comprises an overcast system comprising “feature A” as discussed above; accordingly, dependent claims 4-7, 9, 10, and 20-25 are obvious over the cited references.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Frances F. Hamilton/ Examiner, Art Unit 3762                                                                                                                                                                                                        May 31, 2022                                                                                                                                                                                                        
Conferees:
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Former Claim 8 recited “each of the one or more prefabricated panels includes a tongue at one end thereof and defines a groove at another end thereof.””
        2 It is respectfully noted that gunite, or gunite concrete, is formed of chemically inert materials that are resistant to fire.
        3 Please note that Leblang discloses that “Panel 160 is similar to panel 126 but differs in that the panel 160 is seated secured to the solid rectangular footing” (col 19, lns 45 – 50).  Accordingly, while this mapping is to figure 4, the teaching of figure 5 has been relied upon.
        4 Please note that Leblang discloses that “Panel 160 is similar to panel 126 but differs in that the panel 160 is seated secured to the solid rectangular footing” (col 19, lns 45 – 50).  Accordingly, while this mapping is to figure 4, the teaching of figure 5 has been relied upon.
        5 Please note that Leblang discloses that “Panel 160 is similar to panel 126 but differs in that the panel 160 is seated secured to the solid rectangular footing” (col 19, lns 45 – 50).  Accordingly, while this mapping is to figure 4, the teaching of figure 5 has been relied upon.